Exhibit 99.2 KAMADA LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2014 TABLE OF CONTENTS Page Consolidated Balance Sheets 2 Consolidated Statements of Comprehensive Income (loss) 3 Consolidated Statements of Changes in Equity 4-6 Consolidated Statements of Cash Flows 7-8 Notes to the Consolidated Financial Statements 9-13 KAMADA LTD. CONSOLIDATED BALANCE SHEETS As of June 30, As of December 31, Unaudited Audited In thousands Current Assets Cash and cash equivalents $ $ $ Short-term investments Trade receivables, net Other accountsreceivables Inventories Non-Current Assets Long-term inventories - - Property, plant and equipment, net Other long-term assets Current Liabilities Short term credit and Current maturities of convertible debentures Trade payables Other accounts payables Deferred revenues Non-Current Liabilities Convertible debentures Employee benefit liabilities, net Deferred revenues Equity Share capital Share premium Conversion option in convertible debentures Capital reserve due to translation to presentation currency ) ) ) Capital reserve from hedges 54 Capital reserve from available for salefinancial assets 93 - ) Capital reserve from share-based payments Capital reserve from employee benefits ) ) ) Accumulated deficit ) ) ) $ $ $ The accompanying Notes are an integral part of the Consolidated Financial Statements. 2 KAMADA LTD. Consolidated Statements of Comprehensive Income (loss) Six months period ended June 30, Three months period ended June 30, Year ended December 31 Unaudited Audited Thousands of US dollar (Except for per-share income (loss) data) Revenues from proprietary products $ Revenues from distribution Total revenues Cost of revenues from proprietary products Cost of revenues from distribution Total cost of revenues Gross profit (loss) ) Research and development expenses Selling and marketing expenses General and administrative expenses Operating income (loss) ) ) Financial income 79 Income (expense) in respect of currency exchange and translation differences and derivatives instruments, net ) 97 ) ) Financial expense ) Income (loss) beforetaxes on income ) ) ) Taxes on income 34 36 11 12 24 Net Income (loss) Other Comprehensive Income (loss): Items that may be reclassified to profit or loss in subsequent periods: Net gain (loss) on available for sale financial assets - 81 - ) Net loss on cash flow hedge ) Items that will not be reclassified to profit or loss in subsequent periods: Actuarial net gain of defined benefit plans - 12 Total comprehensive income (loss) $ ) $ ) $ ) $ $ Income (loss) per share attributable to equity holders of the Company: Basic income (loss) per share $ ) $ ) $ ) $ ) $ Diluted income (loss) per share $ ) $ ) $ ) $ ) $ The accompanying Notes are an integral part of the Consolidated Financial Statements. 3 KAMADA LTD. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY Share Capital Share premium Conversion option in convertible debentures Capital reserve from available for sale financial assets Capital reserve due to translation to presentation currency Capital reserve from hedges Capital reserve from share-based payments Capital reserve from employee benefits Accumulated deficit Total equity Unaudited In thousands Balance as of January 1, 2014 $ ) $ ) $ $ $ ) $ ) $ Net loss - ) ) Other comprehensive income (loss) - ) - - - 18 Total comprehensive income (loss) - ) - - ) ) Exercise of options into shares, net 2 - ) - - 39 Conversion of convertible debentures into shares *
